Citation Nr: 1002829	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) and Board remand.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record demonstrates that a low back disorder 
is not related to active duty service, and arthritis was not 
diagnosed within one year of service discharge.


CONCLUSION OF LAW

The Veteran's current low back disability was not incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for a low back disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to the initial 
adjudication of the Veteran's claim, a June 2007 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, his VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board observes that the Veteran 
reported treatment for his low back disorder from various 
private physicians, including Dr. Lang, Dr. Silkman, Dr. 
Hartness, Dr. White, and Dr. Farmer, who he reported are now 
deceased.  The Veteran also stated that he has been unable to 
obtain treatment records from these doctors.  As the Veteran 
has indicated that those treatment records are not available, 
additional requests for such records would be futile.  
38 C.F.R. § 3.159(c)(1).  In addition, the Veteran was 
provided with a VA examination in August 2009 with regard to 
his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The 
Veteran has not indicated that he found this examination to 
be inadequate.  Moreover, the Board finds that the August 
2009 examination was more than adequate, as it was based on a 
review of the Veteran's claims file, an interview with the 
Veteran, and a physical examination of the Veteran.  Also, it 
provided supporting rationale for the conclusion that the 
issue of whether the Veteran's low back disability is related 
to service could not be determined without resorting to mere 
speculation, but that the Veteran's low back disability was 
most likely due to post-service injuries and occupations.  38 
C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

In various statements, the Veteran has alleged that he 
injured his low back during service.  Specifically, he stated 
that, while in the process of deboarding his ship in the 
South Pacific theater with a full pack on and a rifle, he 
fell on and injured his back when his ship was accidentally 
hit by another ship.  He contends that he has had low back 
pain since that time.  In his September 2003 claim, the 
Veteran indicated that he had terrible pain in his back after 
he fell, and that his comrades helped him get to shore and 
into a foxhole for protection.  He noted that he was able to 
move after a few hours, but that he was too busy to find 
medical help after he returned to headquarters, so he never 
reported to a medic.  He also reported that he did not seek 
medical treatment because he did not want to be transferred 
to another "outfit."  He stated that he found a 
chiropractor after discharge in 1946, and that he continues 
to have treatment for back pain to this day.  In a March 2009 
statement, he reported that he did not go to sick call when 
he injured his back during service because he did not want to 
be sent to a hospital for treatment and return to another 
"outfit." 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in- service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement. 
 Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Historically, the Veteran served on active duty from January 
1942 through January 1946.  A January 1942 entrance 
examination reveals that there were no musculoskeletal 
defects.  A January 1946 separation examination reflects that 
the Veteran incurred a right knee injury in April 1944.  No 
other musculoskeletal defects were noted.  The Veteran's 
service treatment records are negative for any complaints of 
or treatment for a low back disorder.

A January 1947 VA examination did not reveal any complaints 
or diagnoses of a low back disorder.  In fact, the Veteran 
denied any medical attention since service discharge.

Unit history reports from the Veteran's unit from August 
1944, in the form of an excerpt from Sergeant Diffenderffer's 
diary, reflect that a big Liberty ship swung around and hit 
the unit's ship that month, and that the side of the ship was 
damaged.  The report also notes that some life rafts and 
other equipment were knocked down on the boat deck.

Private treatment records from E. Davidson, D.C. for the 
period of October 2001 through April 2008 reveal numerous 
complaints of, and chiropractic treatment for, a low back 
disability.  The first report of treatment for a low back 
disability was in November 2001.  In March 2002, the Veteran 
complained of low back pain after getting off of a bicycle.  
A June 2002 treatment record reflects a diagnosis of L5-S1 
disk swelling.  In August 2002, the Veteran complained of low 
back pain and noted that, in July 2002, he missed a step 
coming down a ladder.  Other August 2002 treatment records 
note the Veteran's complaints of low back pain after changing 
a flat tire.  The diagnosis was lumbar and sacroiliac sprain 
after changing a tire.  A September 2002 record notes a 
diagnosis of L5-S1 disk degeneration.  In November 2002, the 
Veteran complained of low back pain after twisting the wrong 
way while on a ladder cutting tree branches.  In December 
2002, the Veteran complained of low back pain after missing a 
step while coming down off of a ladder.  A January 2003 
treatment record notes the Veteran's complaints of low back 
pain after stumbling while coming off of a ladder while 
taking Christmas decorations down.  In February 2003, the 
Veteran complained of low back pain after he fell while 
tangled up in a dog leash.  A July 2003 treatment record 
notes that the Veteran reported low back pain after riding a 
lawn mower.  In November 2003, the Veteran complained of low 
back pain after raking leaves and cleaning gutters.  A 
December 2003 treatment record notes the Veteran's complaints 
of low back pain after shoveling snow.

A June 2004 treatment record from Dr. Davidson reflects the 
Veteran's complaints of low back pain after almost falling 
off of a ladder.  In September 2004, the Veteran complained 
of low back pain after missing a step on a ladder.  In 
December 2004, the Veteran noted low back pain after climbing 
a ladder to put up Christmas lights.  In January 2005, the 
Veteran complained of low back pain after shoveling show and 
ice.  In November 2005, the Veteran complained of low back 
pain after putting up Christmas decorations.  A February 2006 
treatment record notes the Veteran's complaints of low back 
pain after moving furniture up into the attic.  In August 
2006, the Veteran complained of low back pain after falling 
over a two-wheel cart.  In October 2006, the Veteran noted 
low back pain after tripping over a cord.  In July 2007, the 
Veteran reported low back pain after tripping on a sidewalk.  
An August 2007 treatment record notes the Veteran's 
complaints of low back pain after stumbling on a curb.

Private medical treatment records from D. Gillenwater, M.D. 
for the period of February 2003 through July 2003 reveal that 
the Veteran underwent two epidural steroid injections in his 
lumbar spine.  February 2003 treatment records note that the 
Veteran reported pain in the midline of the low back and near 
the mid-lumbar region during the prior year.  The Veteran 
reported a history of longstanding intermittent back pain 
ever since his service in the military.  The diagnosis was 
degenerative lumbar disk disease with probable nerve 
impingement causing low back pain.  July 2003 treatment 
records also show a diagnosis of degenerative lumbar disk 
disease with probable nerve impingement causing low back 
pain.

VA treatment records from December 2002 through December 2004 
reveal two complaints of low back pain.  In November 2003, 
the Veteran complained of low back pain and indicated that he 
used Tylenol as needed.  In March 2004, the Veteran 
complained of low back pain.  He reported that he injured his 
back during service when he was knocked down after another 
ship struck his ship.  He noted that he has had pain in his 
back ever since that time.  He indicated that he did not 
undergo an x-ray during service, and that the medics told him 
that he had an injury "that will probably get worse in later 
years."  He stated that he had periodic chiropractic 
treatments over the years, which gave him relief.  The VA 
treatment record reflects that x-rays of the lumbar spine 
showed "very little in the way of degenerative change or 
spondylosis for his age."  The diagnosis was chronic low 
back pain.

A March 2004 letter from Dr. Davidson notes that the Veteran 
was treated 81 times for his low back disorder during the 
year of 2003.  An October 2004 letter from Dr. Davidson 
reflects that the Veteran was treated 123 times for a lumbar 
spine disorder since January 2003.  In a June 2005 letter, 
Dr. Davidson reported that he treated the Veteran for lumbar 
spinal problems since October 2001, and that his condition 
and symptoms required chiropractic care often to control the 
joint pain and symptoms.  In a June 2006 letter, Dr. Davidson 
noted that the Veteran was treated 75 times from January 2005 
through December 2005, and that treatment consisted of 
chiropractive manipulative treatment.  In a February 2009 
letter, Dr. Davidson reported that the Veteran was treated 92 
times during the time period of January 2008 through December 
2008.

A January 2005 private treatment record from M. Baig, M.D. 
notes the Veteran's complaints of aching pain in the lumbar 
region of his back since 1944.  The Veteran stated that he 
was a retired meat cutter and farmer by profession.  He also 
reported that, during service, his ship was hit by another 
ship which made him lose his balance and fall on his back 
while wearing a backpack.  He noted that, since then, he has 
had pain in the lumbar region and the thoracic area, and that 
he has been treated by a chiropractor.  He stated that his 
symptoms had a sudden onset in 1944 associated with the 
accident.  The Veteran complained of pain every day, which 
was worse towards the end of the day.  He noted that 
standing, bending forward, and bending backward made the pain 
worse, and that bed rest, heat, and wearing a corset relieved 
the pain.  He reported difficulty walking, and pain which was 
a 6 on a 1 to 10 scale.  Physical examination showed the 
spine to be well-balanced over the pelvis.  There was 
tenderness on percussion over the thoracolumbar junction.  
Straight leg raises were 40 degrees on the left and 60 
degrees on the right.  A Lasegue's test was positive on the 
left.  A Jugular compression test, femoral stretch test, and 
Patrick's test were negative.  Motor strength was 4/5 
bilaterally in the quadriceps, and a sensory examination 
showed hypesthesia in the foot.  An x-ray of the lumbar spine 
revealed interbody fusion between L1 and L2, which was 
suggestive of an old injury; mild degenerative changes in the 
rest of the lumbar spine; and diminished joint spaces in the 
medial compartment of both hips suggestive of degeneration 
arthritis.  The diagnosis was L4 radiculopathy.

A March 2005 computed tomography scan (CT) of the lumbar 
spine revealed disc degeneration at L5-S1 with moderate facet 
disease; mild central spinal stenosis of L4-L5 with facet 
disease; and mild bulging of the disc and annulus at L2-L3 
and L3-L4 without focal protrusion or spinal stenosis.

In a June 2005 letter, Dr. Baig reported that the Veteran had 
back pain ever since an injury that occurred during World War 
II, and that the Veteran was involved in a ship accident 
where one ship struck his ship, causing him to fall down on 
his back while wearing a backpack.  Dr. Baig further noted 
that, since that time, the Veteran has had severe back pain 
that has plagued him his whole life, and that the Veteran had 
fusion of L1-L2 and that he developed severe pain arthritis 
secondary to the 1944 in-service injury.  Dr. Baig stated 
that "[i]t appears that this patient has a service-connected 
injury ever since 1944," that he had continuance of back 
pain ever since that time, and that his pain and problems 
have progressively worsened over time.

A November 2006 private medical treatment record from A. 
Manguoglu, M.D. notes the Veteran's complaints of chronic 
back pain ever since an injury during World War II which 
required extensive chiropractic treatment over the years.  On 
examination, reflexes in the lower extremities were absent.  
Straight leg raising was negative bilaterally.  There was 
diminished pinprick sensation in the distal lower 
extremities, most likely due to his diabetic peripheral 
neuropathy.  There was no obvious atrophy or fasciculations 
and nothing focal on neurological examination.  The diagnosis 
was chronic back pain with a right-sided radicular component 
with an underlying moderate degree of lumbar spinal stenosis 
in the lower lumbar region of L4-L5, L5-S1 disc protrusion.  
Back surgery was not recommended.

A February 2007 treatment record from F. Smith, D.O. notes 
the Veteran's complaints of back pain since World War II when 
he was injured when another ship struck his ship.  Dr. Smith 
indicated that the records that the Veteran had were 
reviewed.  Physical examination showed absent reflexes at the 
ankles and trace at the knees.  Straight leg raising showed 
tight hamstrings and pulling up in the back with standing.  
Forward bending was very good, but backward bending caused 
pain.  The diagnosis was lumbar spondylosis with spinal 
stenosis.  Dr. Smith noted that the symptoms seemed to be 
more indicative of a facet type of problem rather than 
radiculopathy or discogenic pain.

In August 2009, pursuant to Board remand, the Veteran 
underwent a VA spine examination.  The report notes his 
complaints of low back pain, which began in August 1944.  The 
Veteran stated that he fell on his back while wearing a heavy 
pack when another ship ran into his ship during service.  He 
reported that his back pain has gotten progressively worse, 
and described the pain as sharp spasms which were moderate.  
He complained of frequent acute episodes of back pain 12 days 
per month, and that he sought treatment from a chiropractor, 
but did not have physician prescribed bed rest.  He also 
noted flare-ups which were moderately severe and an 8.5 on a 
1 to 10 scale.  He reported that the flare-ups occurred every 
day in the morning, and that they lasted for most of the day.  
Precipitating factors included any activity or standing, and 
alleviating factors included medication, rest, and ice.  The 
Veteran noted significant additional limitation of motion or 
functional impairment during the flare-ups.  The Veteran also 
complained of morning stiffness, constant fatigue, frequent 
spasms, back weakness, decreased motion, numbness, 
paresthesias and weakness in the anterior right thigh.  He 
denied any bladder complaints, except for nocturia due to 
prostate size.  He reported bowel complaints including 
constipation due to medication, but not due to his back 
disorder.  He also noted a 10-year history of erectile 
dysfunction due to age, hypertension, depression, and 
diabetes mellitus.  The VA examiner noted that the Veteran 
ambulated with a cane for support due to bilateral knee 
replacements and that he used an over-the-counter back 
support.  The examiner reported that the Veteran could walk 
one block, and that he was unsteady due to age and his knees.  
The Veteran had a history of four falls in the past four 
months.  The VA examiner indicated that the Veteran reported 
a back injury in August 1944 when he fell backwards on his 
pack and denied other injuries; however, the VA examiner 
noted that the post-service evidence showed multiple injuries 
since military service.  The Veteran could only walk four 
blocks due to back pain, but he was independent for eating, 
grooming, toileting, and dressing.  He used handrails in the 
shower.  The Veteran stated that he retired in 1978, but that 
he worked as a meat cutter since 1946 and that he farmed 
occasionally.  

Physical examination showed a mild thoracolumbar scoliosis of 
10 degrees.  The limbs were equal in appearance with no 
atrophy.  Posture was slightly leaning forward, and gait was 
antalgic and unsure due to the knees.  The position of the 
head was neutral, and curvatures of the spine were intact.  
The Veteran's back was symmetrical in appearance, and there 
were no functional limitations on standing and walking.  
Range of motion revealed forward flexion to 20 degrees, 
extension to 0 degrees, right and left lateral flexion to 10 
degrees, left lateral rotation to 10 degrees, and right 
lateral rotation to 0 degrees.  There was objective evidence 
of pain at rest, additional pain on motion, and on attempting 
repetitive use.  There was no spasm, moderate weakness, 
tenderness over the lumbar spinous processes, and no atrophy 
or guarding.  There was localized tenderness with preserved 
spinal contour and normal gait.  There was not muscle spasm 
or guarding severe enough to result in an abnormal gait or an 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  There was no ankylosis or abnormality 
of the musculature of the back.  Sensory examination showed 
sensation to be intact to light touch and pinprick in the 
bilateral lower extremities.  Motor strength was 5/5 in the 
left extremity and 4/5 in the right extremity.  There was no 
atrophy.  Circumferential measurements were equal in the 
lower extremities.  Tone was normal.  Deep tendon reflexes 
were 2+ and normal.  Cutaneous reflexes were intact, and 
there were no pathologic reflexes.  Lasegue's sign and 
straight leg raises were negative, and a Waddell's test was 
negative.  There was no evidence of intervertebral disc 
syndrome.  X-rays of the lumbar spine showed no acute 
fracture and preserved vertebral body heights.  At the L5-S1 
level, there was mild spondylolisthesis with disc space 
narrowing, endplate of sclerosis and vacuum phenomena.  There 
was mild disc space narrowing at T12-L1 and L1-L2, and there 
were small marginal osteophytes arising from the vertebral 
bodies.  The diagnosis was degenerative osteoarthritis and 
disc disease of the lumbar spine.

After a thorough review and discussion of the evidence in the 
Veteran's claims file, an interview of the Veteran, and a 
physical examination of the Veteran, the VA examiner found 
that he could not state that the Veteran's reported in-
service injury caused his current low back disorder without 
resort to speculation.  The examiner explained that the 
Veteran's advanced age and arthritic changes would be 
expected to be present in his spine in any case.  In 
addition, the VA examiner noted that, over the years, the 
Veteran was a very active person with 19 documented injuries 
to his spine between May 2003 and August 2007.  The VA 
examiner stated that it was "hard to state that his single 
injury falling back on his pack in 1944 caused his current 
back condition when after service he was in two professions 
which required physical back labor and there is evidence of 
many injuries to his back over the years."  Ultimately, the 
VA examiner concluded that "due to his occupations after 
service with documented multiple injuries and also his age 
being a factor the his [sic] current condition is most likely 
due to post service injuries and occupations."

After a thorough review of the evidence of record, the Board 
concludes that service connection for a low back disorder is 
not warranted.  Initially, the Board observes that the 
medical evidence reflects diagnoses of a current low back 
disorder.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 
1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
There is no evidence that arthritis was diagnosed within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  There is evidence that the 
Veteran injured his low back during active duty service.  
Although the Veteran's service treatment records are silent 
as to any complaints of or treatment for a low back disorder 
during service, the Veteran provided competent and credible 
statements that he injured his low back during service when 
he fell as a result of another ship hitting his ship in 1944.  
See Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (2006) (noting that the Board must determine whether 
lay evidence is credible due to possible bias, conflicting 
statements, and the lack of contemporaneous medical evidence, 
although that alone may not bar a claim for service 
connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that 
which the witness has actually observed and is within the 
realm of his personal knowledge).  Specifically, the 
available evidence of record corroborates the Veteran's 
statements that another ship struck his ship in August 1944.  
A history of the Veteran's company (from another sergeant's 
diary) notes that, in August 1944, the Veteran's ship was 
struck by another ship, and the collision caused life rafts 
and equipment to be knocked down.  Thus, the Board accepts 
the Veteran's lay statements as credible evidence that he 
injured his low back during service.

However, the competent and probative medical evidence of 
record does not support a nexus between the Veteran's current 
low back disorder and his active duty service.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability); see also 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  
Although Dr. Baig reported in January 2005 that an x-ray of 
the lumbar spine revealed interbody fusion between L1 and L2 
which was suggestive of an old injury, and in June 2005 
opined that "[i]t appears that this patient has a service-
connected injury ever since 1944" after noting the Veteran's 
report of continued back pain since service discharge, the 
August 2009 VA examiner found that he could not state that 
the Veteran's reported in-service injury caused his current 
low back disorder without resort to speculation and 
ultimately opined that the Veteran's current low back 
disorder was most likely due to age, post-service injuries, 
and post-service occupations.  

Initially, the Board finds that the reports from A. Manguoglu 
and F. Smith noting that the Veteran had injured his back in 
service are not competent medical evidence because they are 
merely reciting the Veteran's reported history.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  

Further, although Dr. Baig reported in January 2005 that an 
x-ray of the lumbar spine was suggestive of an old injury, 
the Board cannot conclude that x-ray evidence suggestive of 
an old injury necessarily reflects a service etiology for the 
Veteran's current low back disorder.  In this regard, the 
Board recognizes that Dr. Baig's June 2005 opinion cannot be 
rejected solely because it is primarily based upon history 
supplied by the Veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005).  However, the objective evidence of 
record does not support Dr. Baig's opinion and does not 
corroborate the Veteran's reports of ongoing low back pain 
and medical treatment for his low back disorder since service 
discharge.  Specifically, during a January 1947 VA 
examination, the Veteran did not indicate any problems with 
his lower back.  He also reported that he did not undergo any 
medical treatment since service discharge.  In addition, the 
record is wholly devoid of any treatment for low back pain 
before November 2001.  While the Veteran reported ongoing 
treatment for his back after service discharge from doctors 
who are now deceased, there is no evidence to corroborate 
these statements.  Furthermore, the earliest records 
documenting post-service treatment for back problems shows 
numerous instances in 2002 in which he complaints of back 
pain after recent injuries, and made no reference to any 
prior history of back problems since service.  Thus, the 
Board does not find the Veteran's statements with regard to 
continuity of symptomatology since service to be credible.  
In addition, there is no indication that Dr. Baig reviewed 
the Veteran's medical history or the claims file prior to 
rendering an opinion, to include the numerous reports of 
post-service low back injuries, which were considered and 
discussed by the VA examiner.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion include access to the 
claims file and the thoroughness and detail of the opinion); 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for an opinion 
goes to the weight or credibility of the evidence).  For 
these reasons, the Board finds that Dr. Baig's June 2005 
opinion is of little probative value.

In this case, the Board affords more weight to the opinion 
provided by the August 2009 VA examiner, because it was made 
in conjunction with consideration of the Veteran's entire 
claims file and an interview and examination of the Veteran, 
and it provided supporting rationale for its opinion.  
Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. 
App. at 382.  The VA examiner provided the reasons and bases 
for the finding that he could not state that the Veteran's 
low back disorder was related to his in-service injury 
without resort to mere speculation and his ultimate 
conclusion that the Veteran's current low back disorder was 
most likely due to post-service injuries and occupations.  
Moreover, the VA examiner's opinion takes into consideration 
the Veteran's complaints of an in-service back injury and his 
reports that he has continued to have low back pain since 
service discharge.  Thus, the weight of the probative medical 
evidence of record does not support a nexus between the 
Veteran's current low back disorder and active duty service.

The Board acknowledges the Veteran's statements that he had 
low back pain and symptomatology since service discharge; 
however, the more probative medical evidence indicates that 
the Veteran's low back disorder is related to his age, 
multiple documented post-service injuries, and his post-
service occupations, rather than an in-service low back 
injury.  Layno, 6 Vet. App. at 469-70.  As previously noted, 
the August 2009 VA examiner reviewed all of the evidence of 
record, to include the Veteran's statements of continuity of 
symptomatology, and based on that review, the clinical 
findings of the examination, and a review of the evidence in 
the claims file, concluded that the Veteran's low back 
disorder was most likely due to post-service injuries, post-
service occupations, and his age.  See Barr, 21 Vet. App. at 
307 (noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish 
medical etiology or render medical opinions).  Moreover, as 
discussed above, the Board does not find the Veteran's 
statements regarding continuity of symptomatology for his low 
back disorder since service discharge to be credible.  
Further, although the Veteran reported that he had medical 
treatment for a low back disorder since service discharge, 
the first medical evidence of record reflecting complaints of 
and treatment for low back pain was in November 2001, over 54 
years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Accordingly, as 
there is no probative medical evidence that the Veteran's low 
back disorder is related to service, service connection is 
not warranted.

As there is no probative medical evidence of a nexus between 
the Veteran's current low back disorder and his active duty 
service, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


